     Case 2:18-cv-08034-GW-MRW Document 72 Filed 02/11/21 Page 1 of 2 Page ID #:484




1
                                UNITED STATES DISTRICT COURT
2
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
3
                                      WESTERN DIVISION
4
  COALITION FOR HUMANE                                No. CV 18-8034-GW-MRWx
5 IMMIGRANT RIGHTS, ET AL.,
6
           Plaintiffs,                                ORDER
7
8                 v.
 9 UNITED STATES CITIZENSHIP AND                      Honorable George H. Wu
10 IMMIGRATION SERVICES,                              United States District Judge
   DEPARTMENT OF HOMELAND
11 SECURITY,
12
             Defendant.
13
14
15          Based on the parties stipulation and for good cause, IT IS ORDERED that:
16          Plaintiffs’ opposition to Defendants’ motion for summary judgment may be

17    filed on or before March 5, 2021.

18          Defendants’ reply if any shall be filed on or before April 8, 2021.
            A hearing on the motion shall be held on April 29, 2021, at 8:30 AM.
19
            The parties may participate in the hearing via telephone or video conference as
20
      advised by the clerk of the Court.
21
            IT IS SO ORDERED.
22
            Dated: February 11, 2021
23                                                 _______________________
24                                                 HON. GEORGE H. WU
                                                   United States District Judge
25    Presented by:
26    Peter A. Schey
      Attorney for Plaintiffs
27
28
                                                  1                     CHIRLA et al. v. USCIS
     Case 2:18-cv-08034-GW-MRW Document 72 Filed 02/11/21 Page 2 of 2 Page ID #:485




1                                  CERTIFICATE OF SERVICE
2
            I, Peter Schey, declare and say as follows:
3
4           I am over the age of eighteen years of age and am not a party to this action. I am

5       employed in the County of Los Angeles, State of California. My business address is
6
        256 S. Occidental Blvd., Los Angeles, CA 90057, in said county and state.
7
8           On February 10, 2021, I electronically filed the following document(s):

9
10                 PROPOSED ORDER

11    with the United States District Court, Central District of California by using the
12     CM/ECF system. Participants in the case who are registered CM/ECF users will be
13
       served by the CM/ECF system.
14
15                                           /s/ Peter Schey
16
                                             Attorneys for Plaintiffs
17
18
19
20
21
22
23
24
25
26
27
28
                                                   2                    CHIRLA et al. v. USCIS
